District of Columbia
                        Court of Appeals                            JUL 30 2020
No. 20-BS-352

IN RE RICHARD L. MORRIS
                                                   Board Docket No. 20-PD-015
A Member of the Bar of the District                DDN: 2019-D315 and 2020-
of Columbia Court of Appeals                            D009


BEFORE: Beckwith and McLeese, Associate Judges, and Nebeker, Senior Judge.

                                      ORDER

      On consideration of the petition of the Board on Professional Responsibility
(the “Board”) pursuant to D.C. Bar Rule XI, § 3(c)(1), to suspend respondent
temporarily, and Disciplinary Counsel’s motion to file under seal, and it appearing
respondent has not objected to the relief sought, it is

        ORDERED that Disciplinary Counsel’s motion to file under seal is granted.
It is

       FURTHER ORDERED that the Board’s petition is granted and respondent is
suspended from the practice of law in the District of Columbia, effective
immediately, pending further order based on (i) Disciplinary Counsel’s notification
to the court that respondent has responded to the Board orders, or (ii) the court’s
determination that adequate responses have been filed by respondent. It is

      FURTHER ORDERED that respondent’s attention is drawn to the
requirements of D.C. Bar R. XI, §§ 14 and 16, relating to suspended attorneys. It is

      FURTHER ORDERED that respondent shall file an affidavit in compliance
with D.C. Bar R. XI, § 14(g) with the court and the Board shall serve a copy of the
affidavit on Disciplinary Counsel.


                                 PER CURIAM
                                       2
No. 20-BS-352

Copies e-served to:

Richard L. Morris

James T. Phalen, Esquire
Executive Attorney
Board on Professional Responsibility

Hamilton P. Fox, III, Esquire
Disciplinary Counsel
Office of Disciplinary Counsel

Julia Porter, Esquire
Deputy Disciplinary Counsel
Office of Disciplinary Counsel


oio